Case 1:20-cv-07113-RBK-AMD Document 12 Filed 07/13/20 Page 1 of 6 PageID: 56



Joseph Rakofsky, Esq.
J.A. Rakofsky
Injury & Accident Law, LLC
P.O. Box 32250
Newark, NJ 07102
Tel. (888) 977-0090
Attorney for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



 DANIEL FAINMAN,
 114 W. BROAD ST. 08332, LLC

                          Plaintiffs                  PLAINTIFFS’ MOTION FOR LEAVE TO
                                                        FILE AN AMENDED COMPLAINT
              -against-
                                                                     CIVIL ACTION
 THE HOME DEPOT, INC.,
 JOHN DOES “A”-“C”                                       Docket No. 1:20-cv-07113-RBK-AMD

                          Third-Party Defendants.


     PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

       COMES THIS DAY, Daniel Fainman and 114 W. Broad St. 08332, LLC (“Plaintiffs”) by

and through their attorney, Joseph Rakofsky, Esq., hereby move for leave to file an Amended

Complaint. In Support hereof, Plaintiffs respectfully represent as follows:

                                       STANDARD OF REVIEW

       Rule 15(a) of the Federal Rules of Civil Procedure permits a party to amend a pleading

"once as a matter of course at any time before a responsive pleading is served." A motion to dismiss

for failure to state a claim must be made "before pleading if a further pleading is permitted."

Fed.R.Civ.P. 12(b). Thus, in the typical case in which a defendant asserts the defense of failure to

state a claim by motion, the plaintiff may amend the complaint once "as a matter of course" without


                                                 1
Case 1:20-cv-07113-RBK-AMD Document 12 Filed 07/13/20 Page 2 of 6 PageID: 57



leave of court. See 2 James Wm. Moore et al., Moore's Federal Practice § 12.34[5], at 12-76 (3d

ed.1999) (quoting Fed.R.Civ.P. 15(a)).

       After amending once or after an answer has been filed, the plaintiff may amend only with

leave of court or the written consent of the opposing party, but "leave shall be freely given when

justice so requires." Fed.R.Civ.P. 15(a). The Supreme Court has instructed that although "the grant

or denial of an opportunity to amend is within the discretion of the District Court, . . . outright

refusal to grant the leave without any justifying reason appearing for the denial is not an exercise

of discretion; it is merely an abuse of that discretion and inconsistent with the spirit of the Federal

Rules." Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962).

       "Among the grounds that could justify a denial of leave to amend are undue delay, bad

faith, dilatory motive, prejudice, and futility." In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1434 (3d Cir.1997) ("Burlington"); Lorenz v. CSX Corp., 1 F.3d 1406, 1413-14 (3d

Cir.1993). "Futility" means that the complaint, as amended, would fail to state a claim upon which

relief could be granted. Burlington, 114 F.3d at 1434.

       In assessing "futility," the District Court applies the same standard of legal sufficiency as

applies under Rule 12(b)(6). Id.; 3 Moore's Federal Practice, supra § 15.15[3], at 15-47 to -48 (3d

ed.2000). Accordingly, if a claim is vulnerable to dismissal under Rule 12(b)(6), but the plaintiff

moves to amend, leave to amend generally must be granted unless the amendment would not cure

the deficiency.

       In Darr v. Wolfe, 767 F.2d 79 (3d Cir.1985), we stated:

         [T]his court has consistently held that when an individual has filed a complaint
         under § 1983 which is dismissable [sic] for lack of factual specificity, he should
         be given a reasonable opportunity to cure the defect, if he can, by amendment of
         the complaint and that denial of an application for leave to amend under these
         circumstances is an abuse of discretion. Darr, 767 F.2d at 81.



                                                  2
Case 1:20-cv-07113-RBK-AMD Document 12 Filed 07/13/20 Page 3 of 6 PageID: 58



         When the rules set forth above are applied to the instant matter, the District Court should

enter an order granting Plaintiffs’ leave to amend, order their proposed Amended Complaint (see

Exhibit B) filed and remand the instant matter to State Court because the attached proposed

Amended Complaint identifies Defendants, who were previously unknown and were, therefore,

identified in the original Complaint as “John Does A-C.” Now, in addition to discovering their

respective identities, their respective residences, are both known to be located in the State of New

Jersey. This fact, of course, eliminates any possibility of Diversity Jurisdiction, due to the fact that

both of the Plaintiffs are also New Jersey residents. Last, Plaintiffs’ Amended Complaint is not

futile, sought for undue delay, made in bad faith or borne of a dilatory motive.

   DEFENDANTS’ REMOVAL OF THE INSTANT MATTER TO THIS HONORABLE
  COURT IS IMPROPER BECAUSE OF DEFENDANTS’ FAILURE TO SATISFY THE
    REQUIREMENTS OF DIVERSITY JURISDICTION AND SUBJECT-MATTER
 JURISDICTION; ACCORDINGLY, THE INSTANT MATTER MUST BE REMANDED
                 TO AND ADJUDICATED IN STATE COURT

         Diversity jurisdiction is one of two methods for a federal court to have federal subject-

matter jurisdiction over a case. In 28 U.S. Code § 1332, it is provided that, "The district courts

shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs, and is between - 1) citizens of different

States…

         When diversity jurisdiction exists, a defendant may remove an action from state court to

federal court by filing a notice of removal. However, federal courts are of limited jurisdiction.

Bender v. Williamsport Area School Dist., 475 U.S. 534, 541 (1986). A strong presumption against

federal-court jurisdiction requires clear evidence to the contrary. Boghozian v. Jaguar Land Rover

N. Am., LLC, Case No. CV 19-2729-JFW(PLAx), 2019 WL 1925491, at *1 (C.D. Cal. Apr. 29,

2019).



                                                   3
Case 1:20-cv-07113-RBK-AMD Document 12 Filed 07/13/20 Page 4 of 6 PageID: 59



       Because subject matter jurisdiction refers to the tribunal’s power to hear a case, Union Pac.

R.R. Co. v. Bhd. of Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment, Cent. Region, 558

U.S. 67 (2009), this court must address a subject-matter motion before other substantive motions

to avoid a court without jurisdiction prematurely dismissing a case with prejudice. Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001); see also McCasland v. City of Castroville, 478

Fed. Appx. 860, 860-61 (5th Cir. 2012) (vacating Rule 12(b)(6) dismissal because district court

failed to first address Rule 12(b)(1) motion).

       “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

over persons.” Daimler AG v. Bauman, 134 S. Ct. 746, 753 (2014) (citing Fed. R. Civ. P.

4(k)(1)(A)). Accordingly, “[t]he Due Process Clause of the Fourteenth Amendment sets the outer

boundaries of [New Jersey’s] authority to proceed against a defendant.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011).

       In order for a court to exercise personal jurisdiction over an out-of-state defendant, due

process requires that the defendant have “certain minimum contacts with [the State] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,

463 (1940)).

       When viewing the Defendants’ Answer on its face, it sets forth no facts, whatsoever, which

would permit the instant matter to remain in this Honorable Court. While the amount in

controversy in the instant matter exceeds that of $75,000, at least two of the three named

Defendants are New Jersey residents.

       Here, both of the named individual Defendants in the proposed Amended Complaint (i.e.,

Rashon Durham and Maurice Durham) reside in the State of New Jersey. (See Exhibit A.) Because



                                                 4
Case 1:20-cv-07113-RBK-AMD Document 12 Filed 07/13/20 Page 5 of 6 PageID: 60



both Plaintiffs are also New Jersey residents, there can be no Diversity Jurisdiction. Thus, this

Honorable Court lacks the jurisdiction to adjudicate the instant matter.




                                         CONCLUSION

       Plaintiffs’ proposed Amended Complaint is not futile, sought for undue delay, made in bad

faith or borne of a dilatory motive, and the opposition can show no legitimate prejudice by the

filing of the proposed Amended Complaint.

       WHEREFORE, for the foregoing reasons, Plaintiffs, hereby move this Honorable Court

to enter an Order granting them leave to file their attached proposed Amended Complaint and

remanding the instant matter back to the State Court, or, in the alternative, granting the opposition

21 days to file a responsive pleading, or that this Court will allow and provide an oral hearing on

the same prior to any adverse ruling.

                                                     Respectfully Submitted,



Dated: July 13, 2020                                       /s: Joseph Rakofsky/__
                                                              Joseph Rakofsky, Esq.
                                                              Attorney for Plaintiffs




                                                 5
Case 1:20-cv-07113-RBK-AMD Document 12 Filed 07/13/20 Page 6 of 6 PageID: 61



                                        CERTIFICATION

       I am aware of another case arising out of the facts stated herein and another matter which

may be brought as a result of the facts stated herein.



Dated: July 13, 2020                                            /Joseph Rakofsky/__
                                                           Joseph Rakofsky, Esq.
                                                           Attorney for Plaintiffs




                                                 6
